            Case 3:19-mj-03587-BGS Document 1 Filed 08/23/19 PageID.1 Page 1p~ of 6
                                                                               -
                                                                                       .              ·1{~::f))
                                                                                    -----~----•---"~-----

                                                                                        AUG 2 3 2019
 1                                                                                  -·----------
                                                                                              ' ; : ': ~ r   :   i
 2                                                                                            ' " ('I           'f UHf•flA
                                                                        l3Y ., ''   · · - -.• ·, .•_, ·--·-··-·~.:-:.:; y

 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                             SOUTHERN DISTRICT OF CALIFORNIA
 9
10
          UNITED STATES OF AMERICA,                 Case No.:     19MJ3587
11                     V.                           COMPLAINT FOR VIOLATIONS OF:
12
          WILLIAM LANSING QUEER,                    Title 26, U.S.C., §§ 5861(d) and 5871,
13                                                  Possession of an Unregistered Firearm
                                Defendant.
14
15
16           The undersigned complainant being duly sworn states:
17                                           COUNT ONE
18           On or about August 8, 2018, within the Southern District of California, defendant
19 II WILLIAM LANSING QUEER, did knowingly possess a firearm, that is a firearm made
20 II from a Ruger, Model 10/22, .22 caliber rifle with an overall length of less than 26 inches
21 II and a barrel length less than 16 inches with an obliterated serial number, which was not
22 II registered to him in the National Firearms Registration and Transfer Record, in violation of
     II
23 Title 26, United States Code, Sections 5861(d) and 5871.
24
25
26
27
28
        Case 3:19-mj-03587-BGS Document 1 Filed 08/23/19 PageID.2 Page 2 of 6



 1
 2
 3        The complainant states that this complaint is based on the attached Probable Cause
 4 " Statement incorporated herein by reference.
 5



                                                       ~-~~-
 6
 7
 8                                                 ATP Special Agent
 9
10        Sworn to me and subscribed in my presence this ___i._1_ day of August, 2019.
11
12
13                                                 , ~
                                                                               L
14
                                                   UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
          Case 3:19-mj-03587-BGS Document 1 Filed 08/23/19 PageID.3 Page 3 of 6



 1                                   STATEMENT OF FACTS
 2 II      On August 7, 2018, Special Agents ("SA") with the Bureau of Alcohol, Tobacco,
 3 II Firearms & Explosives ("ATF"), became aware that William Lansing QUEER ("QUEER")
 4 II was looking for a buyer for a rifle he currently had in his possession. A subsequent query
 5 II of the California Automated Firearms System ("AFS") revealed negative results, indicating
 6 II that QUEER does not have any firearms registered to him in the State of California.
 7         On August 8, 2018, agents conducted a controlled purchase of firearms from QUEER
 8 II using an undercover agent ("UCA"). The UCA purchased the following items:
 9         •     One (1) AR type semi-automatic rifle built from an unfinished lower receiver,

10               5.56/.223 caliber, with attached bi-pod, flash suppressor, and scope;

11         •     Two (2) magazines:       one (1) 30 rounds capacity for 5.56/.223 caliber

12               ammunition; and one (1) 10 rounds capacity for 5.56/.223 caliber ammunition;

13         •     One (1) short-barrel rifle made from a Ruger, Model 10/22, .22 caliber with no

14               serial number, and a magazine;

15         •     408 rounds of assorted .22 caliber and 5.56 caliber ammunition; and

16         •     Black rifle bag.
17   11    During the controlled purchase, QUEER and the UCA exchanged telephone
18 II numbers. QUEER stated to the UCA that he had built the rifle he was selling to the UCA.
19 II Furthermore, QUEER stated he had a drill press and could manufacture additional firearms,
20 and he could convert a blank gun into a firearm.
21         A subsequent query of the Federal Licensing Systems ("FLS") produced negative
22 II results, indicating that QUEER does not have a license to manufacture and/or sell firearms.
23         A subsequent query of QUEER in the National Firearms Registration and Transfer
24 Records ("NFRTR") database, revealed QUEER does not have any registered firearms in
25 his name, as required by law.
26         On October 1, 2018, agents conducted a 2 nd UCA controlled purchase of firearms
27 from QUEER. The UCA purchased the following items from QUEER:

28
                                                  3
          Case 3:19-mj-03587-BGS Document 1 Filed 08/23/19 PageID.4 Page 4 of 6



 1            •     One (1) Ruger, Model GP 100, .357 Magnum caliber, revolver bearing serial
 2                  number 175-38439;
 3            •     One (1) Rock Island Armory Inc., Model 1911-Al FS, .45 ACP caliber, semi-
 4                  automatic pistol    with a detachable magazine bearing serial number
 5                  RIA1469825;
 6            •     One ( 1) Winchester Repeating Arms Co., Model 1897, .12 gauge, pump-action
 7                  shotgun with a missing buttstock, bearing serial number 671975;

 8            •     4 78 rounds of assorted multi-caliber ammunition; and

 9            •     One (1) .45 caliber detachable Wilson Combat magazine with a capacity of
10                  eight (8) rounds.
11   11       During the controlled purchase, the UCA asked QUEER if he could acqmre
12 II additional firearms. QUEER replied, "[y]eah I can, that's what I was about to say." The
13 II UCA advised QUEER that the firearms were going to be sold to his source and taken to
14 11 Mexico. The UCA reiterated that he was interested in purchasing additional firearms and
15 II QUEER replied, "I can come up with a shit ton."
16 II         After the controlled purchase was completed, QUEER sent the UCA a text message
17 II from his cellphone number stating, "Do me a favor and wipe all that down. I don't think I
18 llwiped them clean." The UCA replied via text to the QUEER's cellphone number, "Oh 4
19 II sur."
20            A subsequent query of the purchased firearms revealed the Ruger, Model GP 100,
21 II revolver bearing serial number 175-38439, was reported stolen following a vehicle theft in
22 11 Imperial Beach, CA on 05/25/2011; San Diego County Sheriffs Department,
23 II Crime/Incident Report Number 11125238.
24 II         On October 30, 2018, ATF Special Agents received The Report of Technical
25 II Examination from the Firearms and Ammunition Technology Division ("F ATD") that
26 II concluded that the Ruger, model 10/22, .22 caliber firearm purchased from QUEER on
2711 August 8, 2018, had the following characteristics:
28
                                                   4
         Case 3:19-mj-03587-BGS Document 1 Filed 08/23/19 PageID.5 Page 5 of 6



 1         •     Is a weapon which will expel a projectile by the action of an explosive and
 2               incorporating the receiver of a firearm, is a "firearm" as defined in 18 U.S.C.
 3               § 921 (a)(3);
 4         •     Has had its serial number removed in violation of 18 U.S.C § 922 (k);
 5         •     Is a weapon made from a rifle, which as modified, has an overall length of less
 6               than 26 inches and a barrel length less than 16 inches, therefore it is a "firearm"
 7               as defined in 26 U.S.C § 5845 (a)(4), and therefore needs to be registered in
 8               the National Firearms Registration and Transfer Record (NFRTR) in
 9               QUEER's name; and
10         •     Bears no NF A manufacture or maker's marks of identification as required by
11               26 U.S.C § 5842.
12                         Text messages between UCA and QUEER
13         On October 8, 2018, UCA reached out to QUEER via text message on his cellphone
14 11 and asked "Any luck on sum more of thos?." QUEER, via his cellphone, replied the
15 following day stating "Not yet. In 2 weeks should have a crate of 20 or so."
16         On October 13, 2018, the UCA inquired to QUEER, via his cellphone, about the
17 shipment by stating "How we lookn? I need 2 get my$ n order n shit." QUEER replied
18 several days later on October 16, 2018, via his cellphone stating, "I have a shipment of front
19 firing blank guns that I need to convert over to shoot live ammo. Interested? I have to make
20 rounds to sho ... It's a process but definitely doable." The following text string took place
21 after QUEER replied to UCA's inquiry via his cellphone:
22               UCA: "Is it like semis?"
23               QUEER: "Or full"
24               QUEER: "Uzi"
25               UCA: "I cud do fullys all day. Can you get me 1 to tri out"
26               UCA: "How much"
27               QUEER: "Let me check"
28               QUEER: "Give me an hour and I'll get back to you"
                                                   5
         Case 3:19-mj-03587-BGS Document 1 Filed 08/23/19 PageID.6 Page 6 of 6


                     UCA: "Coo"
 1
 2          Based on my training and experience QUEER stated that he could obtain and convert
 3 II a firearm, and/or manufacture a fully automatic firearm for the UCA. QUEER refers to this
 4 11 as an "uzi."
 5
 6

 7

 8
 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 6
